Citation Nr: 9936081	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-32 430 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio 


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted] 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1946 to December 
1952, active duty for training in August 1953, and active 
duty from March 1956 to October 1962.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied a request to reopen a claim of entitlement to service 
connection for residuals of a head injury.  A Board remand 
issued in July 1997 directed the RO to determine if the 
veteran had reopened a claim of entitlement to service 
connection for residuals of a head injury, or any other claim 
for compensation.  

By a rating decision issued in May 1998, the RO, in pertinent 
part, denied entitlement to service connection for the 
residuals of a head injury.  By a Board decision issued in 
November 1998, the appeal was denied.  The veteran appealed 
that Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 1999, VA's General Counsel 
(General Counsel) moved to vacate the Board's decision and to 
remand the matter to the Board.  The Court granted the joint 
motion in July 1999, vacating and remanding the case to the 
Board.   

The veteran requested a hearing before the Board, and that 
hearing was conducted in July 1997 by the undersigned Board 
member.  

By a rating decision issued in May 1998, the RO denied 
entitlement to an increased (compensable) evaluation for 
schizophrenia.  It does not appear to the Board that notices 
of disagreement or other statements submitted prior to an 
August 1994 substantive appeal (VA Form 9) to the Board 
reflect an intent to disagree with a noncompensable 
evaluation for psychiatric disability.  It does not appear to 
the Board that the August 1994 substantive appeal requests 
appellate review of the issue of the noncompensable 
evaluation assigned for a psychiatric disability.  The Board 
does not construe that statement as requesting an increased 
evaluation for a psychiatric disability, since the veteran, 
in essence, contends that he has residuals of a head injury 
rather than residuals of a psychiatric disability.  

Further, the veteran has repeatedly indicated that he is not 
seeking an increased evaluation for his service-connected 
psychiatric disorder.  Thus, the Board finds that any 
inferred claim for an increased evaluation is a new claim 
which was not addressed in the November 1992 decision 
underlying the Board July 1997 remand.  This issue, 
therefore, requires separate adjudicative action.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
The Board refers this issue to the agency of original 
jurisdiction for appropriate action to include ensuring that 
the veteran has appropriate information regarding the method 
and applicable time periods in which to appeal a decision 
including the May 1998 rating decision.  

The veteran contends, including in statements submitted in 
January 1997, November 1997, December 1997, and, most 
recently, in November 1999, that he is entitled to correction 
of his service medical records.  In particular, the veteran 
requests that the Board order expunction of all references to 
psychiatric disability from his service records.  By statute, 
authority to correct service department records, including 
medical records, rests with the Secretary of the service 
department.  10 U.S.C.A. § 1552.  VA has no statutory 
authority to change service medical records prepared by a 
service department in any way.  In the absence of statutory 
authority, the Board has no jurisdiction or basis on which it 
may act on the veteran's appeal for expunction of materials 
in service medical records.  Launinger v. Brown, 4 Vet. App. 
214, 216 (1993).  The Board notes that, in correspondence 
from Senator Mike DeWine, dated in May 1996, the veteran was 
informed of the evidence necessary to request reconsideration 
before the Department of the Army Board for Correction of 
Military Records.  

In statements submitted in January 1997, November 1997, 
December 1997, and November 1999, among others, the veteran 
has requested that VA assist him to recover military pay 
benefits or other benefits he alleges were confiscated while 
he was in service.  The veteran seeks to obtain military pay 
and insurance documents.  He has also raised contentions as 
to his civil service retirement.  The veteran has been 
informed by the RO, and the Board reiterates, that VA has no 
statutory authority over matters of military pay during 
service, disbursements or benefits provided during service, 
or other matters administered by the Department of Defense.  
Similarly, VA has no statutory authority over civil service 
retirement issues, which are administered by a federal agency 
other than VA.  As to these contentions, the Board has no 
appellate jurisdiction to address matters outside the scope 
of statutory authority in title 38, United States Code.  
38 U.S.C.A. §§ 301, 501, 511, 7104 (West 1991 & Supp. 1999).  
These issues are, therefore, not addressed in this decision.


FINDINGS OF FACT

1.  Contemporaneous service medical records do not reflect 
that the veteran sustained a head injury in service.  During 
service, all neurologic and radiologic examinations of the 
skull and brain were normal.  

2.  Medical evidence and opinion which establishes a 
plausible claim of entitlement to service connection of a 
head injury diagnosed in 1980 is based on history provided by 
the veteran.  

3.  The veteran has not shown that he currently suffers from 
residuals of a head injury causally related to any incident 
of military service.


CONCLUSION OF LAW

The residuals of a head injury were not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim submitted to VA in May 1993, the veteran contends 
that he is entitled benefits for injuries received when he 
was assaulted by members of the Ku Klux Klan in March 1962 
while stationed at Fort Benning, Georgia.  The Board notes 
that, in April 1972, service connection for a head injury and 
wounds of the extremities was denied.  By a claim submitted 
in June 1977, the veteran again contended that he was 
entitled to service connection for a head injury incurred in 
1962.  The prior denial of that claim was continued in April 
1978.  

By a claim submitted in January 1979, the veteran sought 
service connection for a head injury incurred in March or 
April 1961, with other statements during the pendency of that 
claim stating that the head injury was sustained in 1962.  
Following denial of that claim by the RO, the veteran 
appealed to the Board.  The Board denied service connection 
for the residuals of a head injury in July 1980.  In November 
1992, the RO denied a request to reopen the claim for service 
connection for head injuries incurred in 1962.  Following 
Board remand of the claim in July 1997, the RO determined, in 
May 1998, that new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to this benefit, 
and adjudicated the veteran's claim on the merits.  

The Board's July 1980 decision was a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104(b) (West 1991).  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  

Under the three-part analysis now required where a claim has 
been previously denied, the first step is to determine 
whether the claimant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  If so, the second step requires a determination of 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, and adjudication of the merits 
of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.  

The Board concurs in the assessment that new and material 
evidence has been submitted in this case since the July 1980 
decision, and that new evidence warrants reopening the 
veteran's claim of entitlement to service connection for the 
residuals of a head injury.  Moreover, since this evidence 
suggests a plausible nexus between a current medical 
diagnosis, residuals of a head injury, and an injury alleged 
to have occurred in service in March 1962, the veteran has 
established a well-grounded claim of entitlement to service 
connection.  The Board also notes, as further discussed 
below, that the duty to assist in factual development of the 
claim has been met.  Thus, the following discussion 
represents de novo review of the veteran's claim, on the 
merits.  Hodge, supra.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Evidence of such relationship must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  

The veteran contends that he sustained head injuries when he 
was beaten in service in 1962.  He further contends that 
these head injuries were not documented in his service 
medical records, and contends that an incorrect diagnosis was 
assigned, because the service department did not wish to 
acknowledge that the beating incident had occurred.  He 
testified, at a Board hearing conducted in July 1997, that 
his head injuries were so severe that he required 
resuscitation during initial hospitalization.  

In support of the veteran's contentions, [redacted], a 
fellow servicemember, testified that he knew the veteran 
prior to his hospitalization.  When he visited the veteran 
during hospitalization in 1962, he stated that the veteran 
"appeared as though he had suffered mayhem."  Mr. [redacted] 
related that the veteran was lethargic, shuffled, and his 
memory was very poor.  

[redacted] testified that he was familiar with the base at 
which the veteran alleges that the beating occurred, and 
testified that the occurrence of an incident such as the 
veteran alleged had occurred was plausible.  Mr. [redacted] 
further testified that the veteran's account that he was the 
victim of a 1962 beating had remained consistent since he 
first met the veteran in 1963.  

Other evidence of record includes a March 1980 letter from 
Irving Beran, M.D., to Dr. Ronald Wood.  Dr. Beran stated 
that radiologic examination of the veteran's skull disclosed 
a somewhat straight line inner calvarium suggestive of mild 
compression of the anterior high convexity portion of the 
parietal area.    

A March 1981 private medical statement prepared by Ronald 
Wood, M.D., indicated that he first examined the veteran in 
June 1979.  At that time, the veteran complained of chronic 
left orbital headache of many years' duration.  Dr. Wood 
stated that the headaches were caused by a head injury while 
in service.   Dr. Wood further stated that he diagnosed 
agraphia in March 1980, and that radiologic examination 
showing a compression of the parietal area was consistent 
with that diagnosis.

VA medical records dated in April 1981 reflect that the 
veteran reported that a severe accident in 1962 resulted in 
multiple injuries to the extremities and head followed by a 
period of amnesia, and possibly some type of surgery on the 
head.  Subtle but definite signs of left hemisphere 
dysfunction "which are likely to be the residuals of his old 
head injury" were diagnosed.

A May 1981 letter from the VA Chief of Staff disclosed that 
the veteran had physical and other problems which were 
becoming increasingly severe and which "may be" the result 
of an old head injury incurred during military service.

In a private medical statement dated in November 1997, G. S. 
Adebisi Adegbile, M.D., reported that the veteran had been a 
member of his family practice from 1980 to the present, and 
that he was aware of the veteran's history in service and 
subsequent to that time.  Dr. Adegbile stated that the 
veteran "has established a clinical connection between 
injuries received in the military and some of his present 
residual affects of a head injury and other physical injuries 
that military medical records should describe."  Dr. 
Adegbile further opined that the veteran had difficulty in 
writing (agraphia) that appeared to be directly related to a 
left parietal head injury.

On VA examination conducted in April 1998, the veteran 
reported that he sustained a beating by Ku Klux Klan members 
in March 1962.  The veteran reported local treatment for a 
few days followed by transfer to Walter Reed Medical Center.  
He reported treatment of internal hemorrhage, multiple 
fractures, and a fracture of the skull.  The examiner noted 
that review of the complete claims file disclosed that the 
veteran was treated for an acute psychiatric disorder, 
diagnosed as paranoid schizophrenia.  No other diagnoses were 
noted.  The examiner also noted VA diagnosis of agraphia, 
which the veteran reported was due to a beating to the head.  
The veteran manifested a minor tremor of the right arm and 
used his left arm to steady his right wrist.  The examiner 
concluded that, if the veteran had a concussion or contusion 
of the brain, it was not well documented, and that, at most, 
the veteran would have had mild post-traumatic headaches.

The veteran's service medical records are extensive.  The 
service medical records disclose that in late February 1962, 
the veteran sought treatment for shortness of breath and 
palpitations.  Possible hyperventilation was the assigned 
impression.  In early March 1962, he was seen in the 
Emergency Room after missing classes for two days for no 
apparent reason.  The veteran refused to talk, gazed at the 
floor, and was carrying a Bible.  Possible depression was 
diagnosed.  Original nursing notes clearly describe the 
veteran's actions and appearance at the time of admission.  
The nursing notes of records, several pages in length, are 
devoid of any description of physical injuries or complaints, 
and reflect that the veteran was discharged on March 15, 
1962.

Original medical records from Walter Reed General Hospital 
reflect that the veteran was admitted on March 16, 1962.  
Lengthy description of the veteran's appearance, complaints , 
and medical disorders discloses no reference to any physical 
injuries, lacerations, complaints of headache, or the like.  

In April 1962, the veteran underwent EEG 
(electroencephalograph) evaluation of the brain and skull 
series when the veteran reported that he had been struck in 
the head as a youth.  EEG examination disclosed normal awake 
and drowsy patterns; skull series revealed no abnormality.  
The service medical records reflect continued, lengthy, 
psychiatric treatment, through October 1962.  The veteran 
displayed considerable confusion after electric shock 
therapy, but that confusion subsequently cleared.  

The Board notes the veteran's contentions that these records 
have been falsified, so as to omit reference to a beating the 
veteran suffered in March 1962.  However, the original 
records of treatment in February, March, and April 1962 are 
voluminous, written in numerous different styles and colors 
of handwritten, as well as including typewritten notes.  The 
Board has reviewed the admission history and physical, 
physicians' notes, nursing notes, and the other records of 
that hospitalization associated with the claims file.  These 
records appear complete, continuous, and unaltered.  The 
Board notes in particular that these records are entirely 
silent as to any head injury, laceration, or lacerations or 
fractures of the extremities, or any other indicator of 
trauma, except for a reported history of having been struck 
in the head as a youth.  

Post-discharge military, private, and VA examinations 
conducted in 1963 through 1967 discloses diagnosis of 
psychiatric disability, but are devoid of findings or 
opinions consistent with a head injury.  In correspondence to 
the President of the United States, dated in August 1968, the 
veteran alleged that he was "questioned" while stationed at 
Fort Benning in March 1962, and a credit card was turned in, 
affecting his credit rating since.  

In a January 1979 claim, the veteran indicated that he 
sustained wounds to the back and a broken left foot, and that 
he was treated for these injuries at Walter Reed.

The Board has considered the statements and testimony of the 
veteran in which he has expressed his belief that the medical 
records which reflect that he was treated for a psychiatric 
disorder are incorrect or have been falsified, and that the 
correct diagnosis, head injury, was not described because the 
medical providers did not want to document that the veteran 
was beaten by the Ku Klux Klan.  

Although a lay person may be competent to testify that he was 
hit on the head or sustained a beating, there is no evidence 
of record that the veteran has medical expertise to offer 
competent medical evidence as to what his medical diagnosis 
was, or should have been, during a period of hospitalization 
from March 1962 to October 1962.  Lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Since he has no 
apparent medical expertise in this matter, the lay opinion of 
the veteran does not provide a basis upon which to make any 
finding as to the origin or development of currently-
diagnosed residuals of a head injury.  

The Board has considered the testimony of the two witnesses.  
The Board notes that neither of the veteran's witnesses 
testified that they observed a beating, heard from persons 
other than the veteran that a beating had occurred, or 
observed lacerations or other visible injury to the veteran's 
head.  In the absence of a visible head injury, the Board 
finds that the lay testimony of the two witnesses does not 
establish that the veteran incurred head injury as alleged in 
March 1962.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Moreover, Mr. [redacted] testified only that he concluded that 
the veteran must have been the victim of "mayhem" because 
of his poor memory, lethargy, and shuffling gait.  There is 
no evidence of record to establish that Mr. [redacted] has the 
expertise to diagnose or provide competent medical evidence 
as to the etiology of the memory problems or other symptoms 
he observed.  Id.  While a lay person might provide 
persuasive evidence about observations of visible signs of 
injury, the evidence provided by the witness in this case is 
not within that category.  

Mr. [redacted]'s testimony that a beating such as the veteran 
described could have taken place at the base on which the 
veteran was stationed is credible.  However, this testimony 
is not persuasive evidence that the veteran sustained such a 
beating, given the extensive medical evidence reflecting that 
the veteran was treated for a psychiatric disorder without 
reference to physical injuries.  

Additionally, the Board notes that Mr. [redacted] testified that 
the veteran's account of an incident in which he received 
head injuries had remained consistent since he was told of 
the incident by the veteran in 1963.  The Board notes that 
persuasive evidence of consistency of description of an 
incident involving physical assault would enhance the 
veteran's credibility and increase the persuasiveness, or 
weight, of the veteran's statements and testimony.  However, 
Mr. [redacted]'s testimony is not sufficient to persuade the 
Board that the veteran's description of the incident has 
remained consistent over time, where differing descriptions 
of the incident provided by the veteran in writing are 
associated with the claims file.  

The May 1981 statement of the VA Chief of Staff states only 
that the veteran's disabilities "may be" the result of a 
head injury incurred in service, but the Chief did not 
actually provide either a medical opinion that a head injury 
was incurred in service or a medical diagnosis of current 
residuals of a head injury.  

Dr. Beran, who provided a March 1980 diagnosis of possible 
compression in the parietal area, did not provide a medical 
opinion as to the onset of that compression.  Thus, his 
opinion is not persuasive evidence to link the 1980 diagnosis 
of compression to the veteran's service, where that active 
service had ended more than 15 years earlier.  

The March 1980 statement of Dr. Wood makes it clear that his 
opinion that the veteran manifested residuals of a head 
injury incurred in service was based on history provided to 
him by the veteran, without review of service medical 
records.  Thus, that statement is not probative of the 
veteran's claim.

Dr. Adegbile's statement reflects that the veteran "has 
established" a clinical connection between injuries in 
service and a present agraphia, but does not specifically 
state that Dr. Adegbile agrees that such clinical connection 
is present.  The Board notes that the RO, in November 1997 
correspondence requested that Dr. Adegbile submit the 
treatment records upon which his opinion was based.  
Additional medical records dated between 1988 and 1997 from 
the Free Pike Medical Center, with which Dr. Adegbile was 
associated, were later submitted.  

Those records include an October 1988 entry with the 
veteran's reported history of having been "severely 
injured" while in service in the early 1960's sustaining 
"head and multiple injuries."  This report also includes a 
reported history of a head fracture with subsequent head 
surgery on the left.  The veteran also apparently reported 
that he sustained injuries to the right elbow, right ankle, 
left great toe and right ring and little fingers.  It was 
also reported that the veteran had an unusual experience of 
being used in a medical experiment in which a device was 
implanted into his stomach and later retrieved, and in which 
adrenaline was injected "intracardiac."  It was also noted 
that all of this was "covered up" and the veteran was 
discharged with the "improper" diagnosis of schizophrenia.  
Objectively, the examiner noted a linear indentation in the 
in "fronto-occipital fashion" along the medical aspect of 
the left skull.  The assessment was old service-connected 
injuries.  

Clearly, Dr. Adegbile specifically stated in his letter that 
the veteran had been a member of his family practice at 
different periods, but only since 1980.  Further, there is no 
indication that Dr. Adegbile's opinion is based on anything 
other than the history as reported by the veteran since a 
review of the contemporaneous service medical records clearly 
do not reflect that the veteran sustained any such head 
injury in service.  Therefore, his opinion which purports to 
date the onset of a left parietal head injury to the 
veteran's military service is not persuasive.  In particular, 
the Board notes that more than 15 years had elapsed following 
the veteran's service before the first documented evidence of 
medical diagnosis of a head injury, in 1980.  

The April 1981 VA medical records which provide an opinion 
relating a diagnosis of left hemisphere dysfunction to 
residuals of a head injury reflect that the opinion was not 
based on a review of the veteran's medical and service 
records, but rather was based on history provided by the 
veteran.  These records are of little probative value to 
support the veteran's claim.  Similarly, later VA medical 
records reflecting that the veteran incurred a head injury in 
service are based solely on the appellant's own lay version 
of the veteran's medical history.  These opinions, 
statements, or notations, therefore, have no probative value.  
When a medical opinion relies at least partially on an 
appellant's rendition of medical history, the Board is not 
bound to accept the medical conclusions offered, as they have 
no greater probative value than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board notes the veteran's repeated contentions that 
records pertaining to the veteran's military pay, insurance, 
savings account assets, and other financial documents are 
missing.  However, there is no allegation that these 
documents, in and of themselves, would provide medical or 
other evidence to support the veteran's contention that he 
sustained a head injury rather than a psychiatric illness in 
March 1962.  

The Board also notes that the veteran contends that he wanted 
a formal hearing regarding the report of the Physical 
Evaluation Board (PEB) in 1962 and that such hearing was 
denied.  However, the veteran has not indicated that he has 
any evidence, other than his own statements or testimony, 
which could be or could have been provided.  The Board has 
considered the voluminous and extensive statements and 
testimony of the veteran associated with the claims file.  
The veteran has not identified any additional competent 
medical evidence relevant to his claim.  In the absence of 
such identified evidence, it would be fruitless to remand 
this claim.  

There is no medical evidence during service or proximate to 
service to support the veteran's assertion that he sustained 
a beating in service which resulted in head injury.  In fact, 
the medical evidence of record clearly contradicts the 
veteran's accounts of such an incident.  In particular, the 
veteran contends that, in addition to the head injury, he 
sustained various other injuries, including a back wound and 
a fracture of the left foot or toes.  However, the service 
medical records and post-service records are devoid of 
evidence of a head injury or any other physical injury in 
March 1962.  

The veteran contends that the service medical records have 
been altered or falsified to omit the correct facts and 
diagnosis.  The Board recognizes that medical records may not 
reflect all aspects of an individual's medical treatment at 
all times.  Moreover, the Board does not discount the 
possibility that, if the circumstances alleged by the veteran 
in 1962 had occurred, the medical records might not clearly 
reflect the occurrence.  However, the Board notes that, not 
only are the service medical records devoid of any reference 
to a head injury, there is no reference to treatment of a 
back wound, a fracture of the foot, or any other physical 
problem.  Moreover, the post-service records reflect do not 
reflect that the veteran described such injuries during 
medical examinations and treatment.  Further, there are no 
clinical findings, such as a scar on the back, consistent 
with the veteran's allegations.  

Given the extensive, voluminous nature of the original 
service medical records associated with the claims file, the 
contradictory reports over the years by the veteran of the 
events in 1962, the clear medical evidence in 1962 reflecting 
that no head injury or diagnosable residual of head injury 
was present, in comparison with the relatively weaker, less 
persuasive evidence provided by veteran, it would be 
unreasonable for the Board to find that the veteran incurred 
a head injury in service in March 1962, as the veteran has 
alleged.  

In contrast, the Board notes that the opinion provided by the 
VA examiner who conducted the April 1998 examination was 
based on all evidence of record as well as on examination of 
the veteran.  That examiner specifically stated that, if the 
veteran did incur head injuries in 1962, those injuries were 
not well-documented.  He further opined that, if the veteran 
suffered injuries of a type not requiring notation in the 
medical records, those injuries would not likely be 
sufficiently severe to cause the present residuals.  The 
examiner further noted that the service medical records 
establish that the veteran suffered from a disorder other 
than head injury residuals in 1962.  The Board finds that 
this evidence, which tends to disprove the veteran's claim, 
is the most persuasive evidence of record.  

The Board finds that the medical evidence against the claim 
far outweighs the medical evidence in support of the claim.  
The Board does not find the veteran's statements and 
testimony, or the testimony of his two witnesses, are 
sufficiently persuasive, in light of the evidence as a whole, 
to establish that the veteran incurred a head injury in 
service in 1962 which may reasonably be related to residuals 
of a head injury diagnosed in 1980, in the absence of 
persuasive medical evidence or opinion of record supporting 
such a relationship.  

In reaching the determination that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a head injury, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  The 
Board notes that, if there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim, a reasonable doubt arises 
regarding the onset of a head injuries and residuals thereof.  
Such doubt must be resolved in favor of the veteran.  The 
Board is of the opinion that there is no approximate balance 
of positive and negative evidence in this case and that the 
clear preponderance of the evidence negates any reasonable 
doubt and is against the veteran's claim for service 
connection for residuals of a head injury.


ORDER

Service connection for residuals of a head injury is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

